The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

        Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Len (2008/0185223) in view of Yost (5,762,242) and Murphy (1,949,972). 
Len (Fig.2) teaches a method of moving a multi sectional ladder comprising the steps of: 
      forming the ladder sections with a top section (at 11), a middle section (at 1) and a base section (at 2) into a folded state where they essentially form a shape of a cube;
   engaging a strap/handle (20) attached to the base section and to the top section to form a handle;
      grabbing the handle (20) and lifting the base section and top section by the handle;

Yost shows a strap (24) comprising a first and second portions attached by a buckle (38) to enable separation of strap and to allow adjustment of the strap in forming a shortened gripping member.
Murphy shows an extension ladder with a top fly section (at 1), an intermediate fly section (at 5) having two side rails with steps spanning horizontally between them that are fixed a set distance apart, the intermediate fly section slidably attached to a base section (at 1a) with the intermediate fly section disposed between the base and a top fly section into a folded state, wherein sections are held together by interlocking their side rails which allow adjustability along a centerline of the ladder, the two side rails of the intermediate fly section interlocking with the two side rails of the base and top fly sections, each rail has a web at its center and a first flange and a second flange extending from each side of the web forming a c shape (note Fig. 2, channels at 1, 2; 5, 6; 1a, 2a), the c shape of the rails of the top and bottom fly sections facing the c shape of the intermediate fly section and interlocking, whereby in its transporting state the top, intermediate and base sections art in a folded state where they essentially form a shape of a cube.

       In this regard, Applicant should observe that: an implicit motivation to combine exists… when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.  Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-[it has been] held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references 

Dystar Textilfarben GmBH & Co. Dutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006).


    Wherein the method of moving an extension ladder would have been obvious in view of the teaching of Len (2008/0185223) as modified by the teachings of Yost (5,762,242) and Murphy (1,949,972); 
 wherein the method comprises the steps of:
sliding a top fly section of the extension ladder along an intermediate fly section of the extension ladder and the Intermediate section along a base section of the extension ladder into an extended state:
    sliding the base section having two side rails with steps spanning horizontally between them that are fixed a set distance apart, the intermediate fly section having two side rails with steps spanning horizontally between them that are fixed a set distance apart, the intermediate fly section slidably attached to the base section, and the top fly section having two side rails with steps spanning horizontally between them that are fixed a set distance apart, the top fly section slidably attached to the intermediate fly section with the intermediate fly section disposed between the base and the top fly section into a folded state where they essentially 
      Claims 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Len (2008/0185223) in view of Yost (5,762,242) and Murphy (1,949,972), as applied to claim 10 above, and further in view of Duan. 
         Duan shows an extension ladder with top caps 19, as a 

protection means and a biased lock mechanism (BL) with a flipper (2b), and feet 

D.

       All the claimed elements were known in the prior art as evidenced above, and 

one of ordinary skill in the art could have combined the elements as claimed, or 

substituted one known element for another, using known methods with no change 

in their respective functions. Such a combination would have yielded predictable 

results to one of ordinary skill in the art at the time the invention was made, since 

the elements perform as expected and thus the results would be expected. It would 

have been obvious to one of ordinary skill in the art at the time of the invention to 



caps and feet, as taught by Duan, since it would have provided the predictable 

results of locking the ladder at adjusted lengths, providing the ladder with a 

protective means and stabilizing the ladder, respectively.


        In this regard, Applicant should observe that: an implicit motivation to combine exists… when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.  Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-[it has been] held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references.  

Dystar Textilfarben GmBH & Co. Dutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006).

  Wherein the method, as set forth in claim 11, including the step of prohibiting movement of the intermediate fly section along a center line of the ladder towards the ground surface with two pivoting ladder lock mechanisms (BL) located near 
    The method of claim 12 including the step of prohibiting movement of the top fly section along the centerline of the ladder towards the ground surface with two pivoting ladder lock mechanisms (BL) located near the bottom of the top fly section when the base, intermediate fly and top fly sections are in the extended state.
 The method of claim 13 wherein the top fly section has two end caps (19).
 The method of claim 14 wherein the base section has two pivoting feet (D) located at the bottom of the base section which allows adjustability for undesirable ground surfaces when the base, intermediate fly and top fly sections are in the extended state.
    The method of claim 15 wherein each lock mechanism has a flipper (2b) which prevents a rung from engaging the lock mechanism during ladder length adjustment.
       Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy (1,949,972) in view of Len (2008/0185223) and Yost (5,762,242).

         The claimed difference being a strap handle for carrying the extension ladder of Murphy. 
         Len teaches the use of a strap/ handle (20) attached to ladder sections with a top section (at 11), a middle section (at 1) and a base section (at 2) to carry the ladder when in a folded state where they essentially form a shape of a cube, by engaging the strap/handle (20) attached to the base section and to the top section to 
       Yost shows a strap (24) comprising a first and second portions attached by a buckle (38) to enable separation and adjustment of the strap in forming a shortened gripping member.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided Murphy with a carrying strap, as taught by Len, and for the strap to be separable and adjustable, as taught by Yost, since it would have provided the predictable results of facilitating the carrying of his ladder in its folded state.
       In this regard, Applicant should observe that: an implicit motivation to combine exists… when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.  Because the desire to enhance commercial 

Dystar Textilfarben GmBH & Co. Dutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006).

    Wherein the modification teaches the method of moving an extension ladder comprising the steps of:
      sliding a top fly section of the extension ladder along an intermediate fly section of the extension ladder and the Intermediate section along a base section of the extension ladder into an extended state:
    sliding the base section having two side rails with steps spanning horizontally between them that are fixed a set distance apart, an intermediate fly section having two side rails with[steps spanning horizontally between them that are fixed a set distance apart, the intermediate fly section slidably attached to the base section, and a top fly section having two side rails with steps spanning horizontally between them that are fixed a set distance apart, the top fly section slidably attached to the intermediate fly section with the intermediate fly section disposed 
    Claims 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy (1,949,972) in view of Len (2008/0185223) and Yost (5,762,242), as applied to claim 10 above, and further in view of Duan. 
         Duan shows an extension ladder with top caps 19, as a 

protection means and a biased lock mechanism (BL) with a flipper (2b), and feet 

D.

       All the claimed elements were known in the prior art as evidenced above, and 

one of ordinary skill in the art could have combined the elements as claimed using 

known methods with no change in their respective functions. Such a combination 

would have yielded predictable results to one of ordinary skill in the art at the time 

the invention was made, since the elements perform as expected and thus the 

results would be expected. It would have been obvious to one of ordinary skill in 



locking mechanism, caps and feet, as taught by Duan, since it would have provided 

the predictable results of locking the ladder at adjusted lengths, providing the 

ladder with a protective means and stabilizing the ladder, respectively.


        In this regard, Applicant should observe that: an implicit motivation to combine exists… when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.  Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-[it has been] held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references.  

Dystar Textilfarben GmBH & Co. Dutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006).

  Wherein the modification teaches;
    The method of claim 11 including the step of prohibiting movement of the intermediate fly section along a center line of the ladder towards the ground 
    The method of claim 12 including the step of prohibiting movement of the top fly section along the centerline of the ladder towards the ground surface with two pivoting ladder lock mechanisms (BL) located near the bottom of the top fly section when the base, intermediate fly and top fly sections are in the extended state.
   The method of claim 13 wherein the top fly section has two end caps (19).
    The method of claim 14 wherein the base section has two pivoting feet (D) located at the bottom of the base section which allows adjustability for undesirable ground surfaces when the base, intermediate fly and top fly sections are in the extended state.
      The method of claim 15 wherein each lock mechanism has a flipper (2b) which prevents a rung from engaging the lock mechanism during ladder length adjustment.
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. 
Applicant argues;
With respect to the affidavit of Mr. Latimer;
Mr. Latimer’s arguments to the individual references when the rejection were with respect to the combined teachings are not deemed to be persuasive. With respect to the number of extension ladders sold, it is unclear if it is the number sold is extension ladder combined with the carrying handle. 
Applicant further argues;
       Lem teaches the step frame and the support frame and the safety rail are all connected by hinges, about which they rotate, and do not slide whatsoever. In fact if the step frame and support frame and safety rail were "held together by interlocking their side rails which allow for adjustability along the centerline of the ladder," the operation of the stepladder taught by Lem could not work since there could be no rotation. 
   Additionally, Lem does not teach or suggest "the intermediate fly section disposed between the base and the top fly section" in "a folded state." Instead Lem teaches the safety rail is disposed between the step frame and the support frame.
The examiner notes such argument is not persuasive; 
as the rejection substituted a ladder, as taught by Murphy.
Applicant further argues;
Murphy does not teach a handle or strap at all.
    The Examiner cites Murphy for teaching three sections. However, there is no motivation, teaching or suggestion to combine these references, let alone to meet the limitations of Claim 10. 
The examiner notes that Murphy was not used to teach a handle, and with respect to the motivation to combine, note the body of the rejection above which stated the motivation.
Applicant further argues;
Murphy does not teach “c” shaped flanges with hook portions and web forming each rail, as shown in figure 3 of Murphy. Instead, Murphy teaches sides 1, la, 2, 2a, 5 and 6 but clearly no hook portion. The Examiner cites many generalities, such as cheaper, faster, lighter as motivation. However, adding a third section would most likely not be cheaper or lighter or faster, but slower, heavier and more expensive. It is respectfully submitted the motivations the Examiner advances are incorrect.
       The examiner disagrees and notes; the side rails of Murphy are clearly C-shaped, the examiner further notes that no hook portion was claimed, as argued.
         Applicant further argues that;
     There is no teaching, suggestion or motivation, let alone enablement how the stepladder taught by Lem with sections that move relative to each other about hinges through rotation, can be combined with the teachings of Murphy of an 
  The examiner notes such argument is not persuasive; 
as the rejection substituted a ladder, as taught by Murphy, for that of Lem.
         Applicant further argues;
    Yost teaches a ski carrying system which has nothing to do "to prohibit the base, intermediate and top-fly sections and extending when lifting, carrying or transporting the ladder."
     The examiner notes that; Yost was used to teach a strap (24) comprising a first and second portions attached by a buckle (38) to enable separation of strap and to allow adjustment of the strap in forming a shortened gripping member, and not to teach the carrying of a ladder.
      Applicant further argues;

       The examiner disagrees; as Murphy is a like extension ladder as claimed and disclosed, and thus forms a cube when folded (just as applicants sliding sections is referred to and claim as folding).
     The examiner notes; in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that;
     In regard to Claim 11, the applied art of record does not teach or suggest “the lock mechanisms each having a spring to provide a constant torque so the lock mechanism properly engages the rungs when locking the ladder during ladder length adjustment.” Claim 11 is separately patentable for this reason.
       The examiner disagrees and notes;
      Duan teaches a bias lock mechanism (BL) with a flipper (2b).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.